Case: 19-51089     Document: 00516144975         Page: 1     Date Filed: 12/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               December 27, 2021
                                  No. 19-51089                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Frank Gonzalez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:18-CR-3387-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Frank Gonzalez pleaded guilty to possessing with intent to distribute
   methamphetamine, possessing with intent to distribute heroin, conspiring to
   possess with intent to distribute methamphetamine, possessing a firearm as
   a felon, and carrying a firearm during and in relation to a drug trafficking


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51089      Document: 00516144975           Page: 2    Date Filed: 12/27/2021




                                     No. 19-51089


   crime. Gonzalez was sentenced to a total 180 months of imprisonment and
   10 years of supervised release for all five counts. He contends that the district
   court erred by including discretionary conditions of supervised release in the
   written judgment that it failed to orally pronounce at sentencing. Because he
   failed to object to the alleged discrepancy when given the opportunity during
   his sentencing hearing in the district court, our review is for plain error. See
   United States v. Grogan, 977 F.3d 348, 352 (5th Cir. 2020).
          To satisfy the constitutional right to be present at sentencing, the
   district court must orally pronounce the sentence, including discretionary
   conditions of supervised release. United States v. Diggles, 957 F.3d 551, 556-
   59 (5th Cir.) (en banc), cert. denied, 141 S. Ct. 825 (2020). “But oral
   pronouncement does not mean that the sentencing court must recite the
   conditions word-for-word.” United States v. Grogan, 977 F.3d 348, 352 (5th
   Cir. 2020). The court may also adopt conditions by reference to the
   presentence report (PSR) or a standing order. Id. at 353-54.
          While in this case the district court did not read aloud the full text of
   the three special conditions that were included in its written judgment, those
   conditions were listed in their entirety in the PSR. The district court
   confirmed at the outset of the sentencing hearing that Gonzalez had time to
   review the PSR with counsel. In context, the district court’s oral mention of
   the three conditions is best understood as a shorthand reference and adoption
   of the portion of the PSR in which the three special conditions were
   recommended. Under the circumstances, we find no true conflict between
   the district court’s written judgment and its oral pronouncement, see United
   States v. Mireles, 471 F.3d 551, 558 (5th Cir. 2006), and accordingly no error,
   let alone “plain” error, in Gonzalez’s sentence, see Grogan, 977 F.3d at 352-
   54.
          Thus, the district court’s judgment is AFFIRMED.




                                          2